Title: George Muter to Charles Magill, 8 December [1780]
From: Muter, George
To: Magill, Charles



Sir
War Office December 8th. [1780]

I am honoured with an answer from [his] Excellency the Governor, to my letter to him wishing for [orders] with respect to the intentions of the supreme Executive concerning the troops under your command. It is as f[ollows:]
It is the opinion of the Board, that the men u[nder] Major Magill should return to their stations at which they were before the Invasion; unless it be so far as Colo. Muter may think proper to change them.
The Jail being full of Prisoners, some of them condemned Criminals to be executed shortly, I must request your affording the Jailer such a Guard as may be amply sufficient for his assistance in securing them. The Guard at the Magazeane I think insufficient for its security, as the safety of the powder is a matter of the highest importance. I must therefore request such an Addition to that Guard, as will make it proper for a Commissioned Officer to command there, and that you will order a carefull officer on that duty.
I am Sir your mo. Obt.

Geo. Muter C:

